DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-12, and 19-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dayal et al. (US 2011/0243047 A1).
Regarding claims 1 and 10, Dayal discloses:
a memory (fig.2 element 272 which teaches a memory);
a processor (fig.2 element 270 which teaches a processor); and
a computer program stored in the memory and executable on the processor (fig.2 program whether hardwired or software is implicit. The diagram of fig.2 show a communication connection between the memory and the processor), wherein the computer program, when executed by the processor, implements a method for data service processing (par.[0003] which discloses wireless communications in a wireless communications system), and the method comprising:
sending a configuration request (fig.10 and par.[0097] which teaches the RRCConnectionRequest) to a network side device (fig.10 and par.[0097] which describes an RRCConnectionRequest message which is transmitted from the UE to a base station), wherein the configuration request (fig.10 and par.[0097]) comprises a first configuration sub-request for a Discontinuous Reception (DRX) parameter (fig.10 and par.[0120 – 0121] which teaches that the UE may send an RRCConnectionRequest message to initiate a configuration or a reconfiguration of a DRX cycle) and a second configuration sub-request for a Radio Resource Control (RRC) state (par.[0097] which recites, in part, “For instance, when an RRC connection is not already in place, a connection request message (e.g., a RRCConnectionRequest message, not shown) can include much of the information discussed above (e.g., requested parameters, a reason for the request, etc.).” and par.[0121] which teaches that the UE may use an RRCConnectionRequest, wherein the RRCConnectionRequest is sent when the UE does not have an established connection with the network. That is, the UE is configured in an RRC_IDLE or an RRC_INACTIVE, and therefore, needs to send an RRC_CONNECTION_REQUEST message to the network);
receiving feedback information (par.[0121] which teaches that the eNB sends a response to the connection request) that is sent by the network side device in response to the configuration request (par.[0121] discloses that the response to the connection request is sent to the station); and
performing the data service processing based on the feedback information (fig.10 and par.[0121] which teaches that the UE requests a DRX configuration/reconfiguration which allows the UE to intermittently receive PDCCH or P-RNTI, or PDSCH from the network), wherein the feedback information comprises a reconfigured DRX parameter (par.[0121] which teaches that the UE is configured with a DRX) and reconfigured DRX state (par.[0121] wherein the UE transitions from the IDLE/INACTIVE to and RRC_CONNECTED).

Regarding claims 2, 11, and 20, Dayal discloses:
wherein sending the configuration request to the network side comprises:
sending the configuration request to the network side device through a Physical Uplink Shared Channel (PUSCH), a Physical Uplink Control Channel (PUCCH), or a Physical Random Access Channel (PRACH) (par.[0097] describes the RRCConnectionRequest. The Office notes that the connection request is transmitted over a PRACH).

Regarding claims 3 and 12, Dayal discloses:
wherein the first configuration sub-request comprises one or more of factors that affects a DRX parameter, wherein the DRX parameter further comprises a DRX parameter in an idle state, a DRX parameter in an inactive state, and a DRX parameter in a connected state (par.[0097] which discloses the DRX reconfiguration message transmitted in a ConnectionRequest, thus the DRX is applied to the connected mode. Furthermore, par.[0121] discloses a range of DRX parameters that can be adjusted).

Claim(s) 1, 10, and 19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2013/0235780 A1).
Regarding claims 1, 10, and 19, Kim discloses:
a memory (fig.6 implicit);
a processor (fig.6 multiple controllers); and
a computer program stored in the memory and executable on the processor (fig.6 and the method that is performed), wherein the computer program, when executed by the processor, implements a method for data service processing (par.[0005 - 0006] which discloses wireless communications in a wireless communications system), and the method comprising:
sending a configuration request (par.[0027] which recites, in part, “In order to accomplish this operation, there is a need of a mechanism for the terminal to notify the base station of the current terminal traffic condition and unavailability of the current DRX configuration.”) to a network side device (par.[0027] which discloses a base station), wherein the configuration request comprises first configuration sub-request for a Discontinuous Reception (DRX) parameter (par.[0036] which teaches that the UE determines whether or not the DRX configuration needs to be updated, and transmits the update to the network in an RRC message) and a second configuration sub-request for a Radio Resource Control (RRC) state (par.[0036] which teaches that the UE provides an indication that no further data is to be sent in the RRC with the DRX configuration to the network. Par.[0043] discloses that the UE transmit a Signaling Connection Release Indicator (SCRI) Message to the network. The Office Notes that the SCRI is at least used when the UE determines that “no more data” is being sent to the network, and causes the network to transmit a RRC_Connection_Relase message to the UE, see for example Islam et al. (US 2011/0007682 A1));
receiving feedback information that is sent by the network side device in response to the configuration request (fig.4 which teaches that the UE receives the DRX parameters); and
performing the data service processing based on the feedback information (fig.4 and par.[0051]), wherein feedback information comprises a reconfigured DRX parameter (par.[0051] which teaches that the UE implements new DRX) and a reconfigured RRC state (fig.4 as discussed above the SCRI message causes the UE to transition from an RRC_CONNECTED to an RRC_IDLE).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5, 13-14, 7, and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayal as applied to claim 4, in view of Mukherjee et al. (US 2014/0036748 A1).
Regarding claims 4 and 13, Dayal discloses the method of claim 1 in its entirety, but does not disclose:
Wherein the one or more factor affecting the DRX parameter comprise one or more of an uplink service packet arrival cycle, an uplink service packet size, an uplink data transmission rate, an uplink service delay requirement, a downlink service packet arrival cycle, a downlink service packet size, a downlink data transmission rate, a downlink service delay requirement, a remaining battery life of [[the ]]a terminal device, and a temperature of the terminal device.
However, in an analogous art, Mukherjee discloses:
Wherein the one or more factor affecting the DRX parameter comprise one or more of an uplink service packet arrival cycle, an uplink service packet size, an uplink data transmission rate, an uplink service delay requirement, a downlink service packet arrival cycle, a downlink service packet size, a downlink data transmission rate, a downlink service delay requirement, a remaining battery life of a terminal device, and a temperature of the terminal device (fig.3 describes a prior art transitioning of DRX states from short to long, and wherein if the UE does not receive packet activity 304 for a certain period of time the UE will transition to a longer DRX cycle to conserve battery power. Par.[103] describes a self-clocking mechanism wherein the UE can automate and adjust its own DRX cycle based on preferences such as uplink and downlink transmission latency and battery power, par.[0105]).
It would have been obvious to one of ordinary skill in the art to combine the DRX modification methods as discussed in Dayal with the DRX modification methods as discussed in Mukherjee. The motivation/suggestion would have been to allow for a UE to modify power states of the UE such that increased power demands are somewhat mitigated and improving battery life and user experience. 

Regarding claims 5 and 14, Mukherjee discloses:
wherein the DRX parameter in the idle state comprises one or more of a DRX cycle parameter in an idle state and a start moment parameter of a DRX cycle in an idle state (par.[0029] which recites, in part, “the message further includes: a first bit in the message indicating a preference of one of two power mode configurations, and a second bit indicating a one of a preference for an immediate start of a short DRX cycle, and a preference for an immediate start of a long DRX cycle.” The two power preferences or power mode states being directed to an RRC_Idle and RRC_Connected mode, par.[0050 and 0063]).

Regarding claims 7 and 16, Mukherjee discloses:
wherein the DRX parameter in the connected state comprises one or more of an onDurationTimer parameter, an Inactivity Timer parameter, a long cycle related parameter, a short cycle related parameter, and a retransmission related parameter (par.[0029] which recites, in part, “the message further includes: a first bit in the message indicating a preference of one of two power mode configurations, and a second bit indicating a one of a preference for an immediate start of a short DRX cycle, and a preference for an immediate start of a long DRX cycle.” The two power preferences or power mode states being directed to an RRC_Idle and RRC_Connected mode, par.[0050, 0063, 0143 - 0146] discloses the use of PUCCH which is used to convey DRX preference which includes preference for RRC_state and a cycle or modifying a cycle).
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayal and Mukherjee, as applied to claim 3 above, in view of Kim et al. (US 2018/0146467 A1).
Regarding claims 6 and 15, Dayal and Mukherjee substantially discloses:
wherein the DRX parameter comprises a cycle parameter and a start moment parameter of a DRX cycle (Dayal fig.16 and Mukherjee par.[0029] which recites, in part, “the message further includes: a first bit in the message indicating a preference of one of two power mode configurations, and a second bit indicating a one of a preference for an immediate start of a short DRX cycle, and a preference for an immediate start of a long DRX cycle.” The two power preferences or power mode states being directed to an RRC_Idle and RRC_Connected mode, par.[0050 and 0063]). The disclosure of Dayal and Mukherjee does not disclose:
DRX for RRC Inactive. 
However, the inclusion of parameter for a DRX inactive would have been obvious to one of ordinary skill in the art at the time of the invention. For example Kim discloses a DRX configuration for RRC_Inactive (par.[0695] “More particularly, it may include configuration parameters for DRX operation in the RRC INACTIVE state, and two operations will be described in an embodiment of the present disclosure. A first DRX operation in the INACTIVE state is operated similar to the DRX operation in the RRC IDLE state in the existing LTE. To this end, the INACTIVE reconfiguration message requires signaling to enable calculation of a paging frame (PF) and a paging occasion (PO) for each terminal. To this end, it is possible to reuse a value (PCCH-config) set in the SIB2 or directly reconfigure the related parameters (paging cycle, the number eNB of paging subframes per paging cycle)” That is, the RRC_Inactive in operation is similar to the RRC_IDLE, wherein the UE is configured to use less battery power in the RRC_Inactive than in RRC_Connected. One of the major differences between Idle and Inactive is that the UE context is saved in the network in Inactive which allows for Small or Early data transmission without entering into RRC_Connected).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Dayal and Mukherjee for allowing for the UE to request a DRX reconfiguration, with the Inactive_DRX configuration as discussed in Kim. The motivation/suggestion would have been because the inactive state operates in a similar manner to RRC_Idle and allows for the UE to reduce power consumption while still being able to receive and/or transmit data to the network without entering into a connected state. 

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayal in view of Dalsgaard (US 2011/0267955 A1).
Regarding claims 8 and 17, the disclosure of Dayal substantially discloses claim 1, but does not disclose:
wherein the third configuration sub-request comprises one or more of a quantity of downlink active component carriers activated simultaneously, a quantity of uplink active component carriers activated simultaneously, identification information of active BWPs, and a quantity of the active BWPs.
In an analogous art, Dalsgaard discloses:
wherein the third configuration sub-request comprises one or more of a quantity of downlink active component carriers activated simultaneously, a quantity of uplink active component carriers activated simultaneously, identification information of active BWPs, and a quantity of the active BWPs (figs.4a – 4b par.[0066] describes the active component carriers with DRX. Fig.6 par.[0078 – 0080] which discloses that the UE sends to the network a layout information (e.g. DRX with regard to component carriers), the network sends information back which causes the UE to configure a power saving on multiple active CC).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the DRC reconfiguration methods as discussed in Dayal, with the DRX reconfiguration methods as discussed in Dalsgaard. The motivation/suggestion would have been because the active periods for component carriers which the UE uses should have some alignment with DRX such that the UE’s are able to transmit to the network and receive from the network without substantial delay and error (Dalsgaard: par.[0033 – 0034]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-17, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see 101 Rejections, filed 07/05/2022, with respect to claims 1-8, 10-17, and 19-20 have been fully considered and are persuasive.  The 101 Rejection of the above claims has been withdrawn. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vangala et al. (US 2015/0305056 A1) “Deterministic RRC Connections” (see e.g. fig.7)
Kuo (US 2008/0130488 A1) “Method of Enhancing Continuous Packet Connectivity in a Wireless Communications System and Related Apparatus”
Islam et al. (US 2011/0007682 A1) “Method and Apparatus for User Equipment Directed Radio Resource Control in a UMTS Network” Discloses a method for transmitting a Signaling Connection Release Indication (SCRI) which causes the UE to transition from an RRC_Connected to an RRC_IDLE.
Manepalli et al. (US 2013/0163493 A1) “Method and Apparatus for Reducing Power Consumption in LTE User Equipment” par.[0044] and fig.5
Islam et al. (US 9,661,611 B2) “Method and Apparatus for User Equipment Directed Radio Resource Control in a UMTS Network” Claim 1. 
Lin et al. (US 2019/0053157 A1) “NB-IoT UE Differentiation”
Luft et al. (US 2010/002582 A1) “Apparatus and Methods for Managing Access and Update Requests in a Wireless Network”
Freda et al. (US 2021/0014791 A1) “Methods and Apparatus for Efficient Power Saving in Wireless Networks”
Kim (US 2013/0229931 A1) “Methods of Managing Terminal Performed in Base Station and Terminal”
Koc et al. (US 2013/0301500 A1) “Systems and Methods for Enhanced User Equipment Assistance Information in Wireless Communications Systems”
Zhang et al. (US 2020/0245395 A1) “Enhanced Connected Mode DRX Procedures for NR”
Wei et al. (US 2019/0158229 A1) “Discontinuous Reception Operations Among Multiple Bandwidth Parts”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411